Citation Nr: 1019425	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for a bilateral hand 
disability, to include arthritis.

3.  Entitlement to service connection for a pulmonary 
disability, to include as due to exposure to asbestos and/or 
other chemicals. 

4.  Entitlement to Department of Veterans Affairs 
compensation under 38 U.S.C.A. § 1151 for a hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to 
September 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).

During the pendency of this appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Indianapolis, 
Indiana RO, which has certified the case for appellate 
review.

The issues of entitlement to service connection for bilateral 
hand disability, to include arthritis, entitlement to service 
connection for a pulmonary disability, to include as due to 
exposure to asbestos and/or other chemicals, and entitlement 
to Department of Veterans Affairs compensation under 38 
U.S.C.A. § 1151 for a hernia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in November 1997, the RO denied 
service connection for tinnitus.  The Veteran was notified of 
his right to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the November 1997, 
considered in conjunction with the record as a whole, is new, 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim, but does not raise a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of November 1997 which denied service 
connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
the Veteran's claim for entitlement to service connection for 
tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the issue on appeal, the agency of original 
jurisdiction (AOJ) issued VCAA notice letters to the 
appellant in December 2005 and March 2006 that informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence, and 
notified him that a disability rating and effective date will 
be assigned in the event of award of any benefit sought per 
Dingess/Hartman.  While neither VCAA notice letter satisfied 
the notice requirements with regard to Kent, for the claim to 
reopen a claim for service connection for tinnitus, the Board 
finds that the Veteran is not prejudiced by this defect as he 
had actual notice of the basis for his prior denial.  See 
March 2007 VA letter.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appeal was readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The actions 
taken by VA have essentially cured the error in the timing of 
notice.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service personnel and treatment records, 
private treatment records and statements,VA treatment 
records, and reports of VA examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

A VA examination and opinion with respect to the issue on 
appeal was obtained in October 2008.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination and opinion obtained in this case is more than 
adequate, as it was based on detailed and thorough physical 
examination.  The examiner also provided a well-supported 
rationale for her opinion.  Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).   Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination and 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus (as an organic disease of the 
nervous system) becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of notice of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

VA promulgated amended regulations implementing the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  There 
was a new provision, 38 C.F.R. § 3.156(a), which redefined 
the definition of "new and material evidence."  This 
provision is applicable only for claims filed on or after 
August 29, 2001.  The Veteran filed his claim to reopen in 
November 2005.  Therefore, the Board finds that the post 
August 29, 2001 standard of review should be applied.  

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Legal Analysis 

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for tinnitus. The record reflects that in a 
November 1997 determination, the RO denied service connection 
for such disability on the basis that there was no record of 
treatment, findings, or complaints in service of tinnitus and 
there was no evidence that tinnitus was incurred in or 
aggravated by military service.  No appeal was taken from 
that determination, and there has been no allegation of CUE 
in that regard.  As such, it is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the November 1997 RO 
denial includes the Veteran's service treatment records and 
VA and private treatment records.  Service treatment records 
were negative for complaints of, or treatment for, tinnitus.

The evidence received since the final November 1997 RO 
decision includes a November 2005 statement from J. L. 
Williams, the owner of a hearing aid service, who indicated 
that the Veteran experiences ringing in his ears.  The 
evidence also received includes an October 2008 VA 
examination report in which the examiner, indicated that she 
had reviewed the Veteran's service treatment records, private 
medical records, and VA treatment records and noted the 
Veteran's history of in-service noise exposure without 
hearing protection.  Such examiner opined that the Veteran's 
tinnitus was less likely as not caused by or a result of 
noise trauma from the military service.  In reaching this 
conclusion, the examiner noted that her opinion for tinnitus 
was:

... based on no evidence of tinnitus in 
[STRs] or within one year of service.  
Opinion is also based on current 
evaluation in which Veteran reports 
tinnitus onset in the early 1980s which 
would be a significant time lapse of 
approximately ten years after military 
service.

This additional evidence is new because it was not of record 
at the time of the prior final RO denial in November 1997.  
Further, this evidence relates to an unestablished fact 
necessary to substantiate the claim, namely whether the 
Veteran's current tinnitus is related to service, including 
exposure to noise.  However, this evidence, particularly the 
October 2008 VA medical opinion, in which the examiner opined 
that the Veteran's current tinnitus was not as likely as not 
etiologically related to noise exposure in service, is not 
material because when considered by itself, or with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.  

Further, with respect to the statements of the Veteran, the 
Board acknowledges that he is competent to provide statements 
as to his observations.  However, he is not competent to 
offer an opinion as to a medical diagnosis or medical 
causation.  As such, the additional statements by the Veteran 
while new, are not material evidence.  See Pollard v. Brown, 
6 Vet. App. 11 (1993) (lay assertions, even if new, still 
would not be material evidence); Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (implicitly holding that if lay assertions of 
medical causation will not suffice initially to establish a 
plausible basis for the claim, then it necessarily follows 
that such assertions cannot serve as a predicate to reopen a 
claim).  

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the Veteran's claim for 
service connection for tinnitus.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for tinnitus, the 
claim is not reopened, and the appeal is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

1)  Pulmonary Disability

The Veteran asserts that service connection is warranted for 
a pulmonary disability, to include as due to exposure 
asbestos and/or other chemicals in service.  The Veteran 
contends that such pulmonary disability is due to the 
inhalation of carbon tetrachloride, a chemical solvent that 
he indicates was used as a universal degreaser and for 
surface preparation while he was stationed on the USS 
Yorktown, the USS WASP, and the USS Guam.  The Veteran also 
contends that such pulmonary disability is due to exposure to 
asbestos on the ships that he served on in service.  
According to the Veteran in March 2006, June 2006, and May 
2007 statements, the flight decks on the ships were redone 
several times while he was aboard and the tiling was made of 
asbestos.  He also indicated that the insulation of the World 
War II ship on which he served had asbestos on the pipes.  He 
further reported that he ships that he decommissioned in the 
Navy were full of asbestos.

The Veteran's service personnel records demonstrate that 
during the Veteran's military service in the Navy, he was 
assigned to the USS Guam, the USS WASP and the USS Yorktown.  
However, despite the Veteran's contentions, the record does 
not demonstrate that the Veteran's claim has been 
sufficiently developed per the provisions of DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988), VA 
Adjudication Procedure Manual M21-1, Part VI, para. 7.21.  As 
such, the Board finds that the Veteran's claim must be 
remanded for such development.

Further, although the record does not show that the Veteran 
has been formally diagnosed with a pulmonary disability, 
several chest x-rays contained in the record show pulmonary 
findings that may be of clinical significance.  Indeed, a 
September 1995 pulmonary function test shows that the 
Veteran had a mild obstructive lung defect.  The impression 
from a February 2003 private x-ray was that the Veteran had 
moderate air space disease, left base, more likely 
atelectasis than infiltrate and small bilateral pleural 
effusions. Additionally, the impression from a February 2007 
VA chest x-ray was that of mild left basilar subsegmental 
atelectasis and/or scarring.  Likewise, the impression from 
an April 2008 VA chest x-ray was that the Veteran had 
changes in his lungs that may be due to pulmonary 
congestion; but that early associated infiltrates in the 
lower lobes could not be excluded.  However, despite 
evidence of pulmonary symptomology in the record, the 
Veteran has not been afforded a VA examination to determine 
the nature and etiology of such pulmonary symptomatology. 
Therefore, the Board finds that such an examination is 
necessary in order to properly adjudicate the Veteran's 
claim.

2) Bilateral Hand Disability, to include Arthritis

The Veteran asserts that service connection is warranted for 
a bilateral hand disability, to include arthritis that he 
believes may be due to his skin being exposed to carbon 
tetrachloride in service.  As discussed above, the Veteran 
has contended the he inhaled such chemical while serving 
aboard ships during his service in the military.  However, 
although the record demonstrates that the Veteran has 
complained of experiencing hand stiffness and has been 
diagnosed with arthritis and/or degenerative joint disease, 
the record does not demonstrate that the Veteran has been 
afforded a VA examination to determine the nature and 
etiology of such condition.  Therefore, the Board finds that 
such an examination is necessary in order to properly 
adjudicate the Veteran's claim.
0.

3) Hernia

The Veteran also asserts that that he is entitled to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability, manifested by a hernia, incurred as a result of 
surgery at a VA Medical Center.  The record indeed reflects 
that the Veteran underwent same day surgery for chronic 
cholelithiasis, cholecystitis, and recurrent umbilical 
hernia at the Spokane, Washington VAMC on February 3, 2003.  
The Veteran was discharged from the hospital after such 
surgery at 4:00 p.m. on the afternoon of February 3rd..  
However, around 11:00 p.m. of the same day, the Veteran 
reported back to the Spokane VAMC emergency room with 
complaints of being unable to empty his bladder.  He was 
subsequently treated, including with the insertion of a 
foley catheter and flomax, and was discharged.  The next 
day, the Veteran returned to the hospital for a follow up 
visit where he was instructed to remove the foley catheter 
the following Monday or Tuesday.  A treatment record dated 
on February 6, 2003, shows that the Veteran called Spokane 
VAMC and complained of vomiting for two days and increasing 
abdominal pain.  The nurse indicated that the Veteran was 
unwilling to drive from Clarkson to the Spokane VAMC because 
he felt so ill and she instructed him to go to a local 
emergency room for evaluation.  Treatment records from Tri-
State Hospital in Clarkston, Washington dated from February 
5, 2003 to February 6, 2003 show that the Veteran reported 
to emergency room for complaints of severe abdominal pain in 
his right upper quadrant.  After an examination, the Veteran 
was diagnosed with a post-operative illieus that was 
associated with his surgery and was admitted to the 
hospital.  The impression of an upper abdominal CT scan 
performed during the Veteran's hospital stay was that he had 
among other things, a moderate sized hiatal hernia.

The record reflects that in September 2008, a VA examiner 
provided an opinion about whether the Veteran's ventral and 
umbilical hernias are related to his February 2003 surgery 
at the Spokane VAMC.  However, there is no evidence that the 
September 2008 VA examiner or any other examiner has 
provided an opinion as to whether the hiatal hernia found on 
the February 2003 Tri State CT scan, was caused by or a 
result of the Veteran's February 2003 surgery at the Spokane 
VAMC.  Therefore, the Board finds that the Veteran must be 
afforded a new VA examination and clinical opinion that 
addresses whether the Veteran's documented hiatal hernia was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA, or an event not reasonably foreseeable in 
conjunction with the February 2003 surgery.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his pulmonary disability, 
bilateral hand arthritis, and hiatal 
hernia since his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  Request the service department, the 
National Personnel Records Center, or any 
other appropriate organization to 
determine what the Veteran's military 
occupational specialty(s) were during his 
service.

Such organizations and/or any other 
organizations having access to historical 
information regarding asbestos exposure 
on naval vessels should also be requested 
to provide any relevant evidence or 
information as to whether the appellant 
may have been exposed to asbestos while 
on active duty from December 1967 to 
September 1971 while aboard naval 
vessels.  Any records obtained should be 
associated with the claims folder.  If no 
such records are available, this should 
be so reported in the record.

The appellant should be advised that he 
may submit alternative forms of evidence 
to support his claim, such as 
statements/affidavits from service 
medical personnel and "buddy" 
statements/affidavits.
        
3.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of any current 
pulmonary/respiratory disability.  The 
examiner should identify all currently 
present pulmonary/respiratory disorders.  
The examiner should be requested to 
furnish an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that any currently 
diagnosed pulmonary/respiratory 
disability is related to exposure to as 
asbestos and/or carbon tetrachloride in 
service. 

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should indicate whether the claims file 
was reviewed.

3.  The Veteran should then be afforded 
an examination by the appropriate 
specialist to determine the nature and 
etiology of any current bilateral hand 
disability.  The examiner should 
identify all currently present hand 
disability.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any currently diagnosed hand disability 
is related to exposure to carbon 
tetrachloride in service. 

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should indicate whether the claims file 
was reviewed.

4.  Schedule the Veteran for a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
the Veteran's hiatal hernia. 

The examiner should render an opinion as 
to whether it is at least as likely as not 
that the Veteran's hiatal hernia was 
proximately caused by hospital care, 
medical or surgical treatment furnished to 
the Veteran by VA, in conjunction with a 
February 2003 surgery for chronic 
cholelithiasis, cholecystitis, and 
recurrent umbilical hernia at the Spokane, 
Washington VAMC.  If so, the examiner 
should also render an opinion as to 
whether it is at least as likely as not 
that the proximate cause of the Veteran's 
hiatal hernia was carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of the VA, or an event not 
reasonably foreseeable. 

The rationale for all opinions expressed 
should be set forth.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  

5.  Thereafter the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


